265 S.W.3d 386 (2008)
Sean P. KENNEDY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69026.
Missouri Court of Appeals, Western District.
October 7, 2008.
Ruth Sanders, Esq., Kansas City, MO., for appellant.
Jayne Woods, Esq., Jefferson City, MO., for respondent.
Before JOSEPH M. ELLIS, P.J., RONALD R. HOLLIGER and JOSEPH P. DANDURAND, JJ.


*387 ORDER
PER CURIAM.
Sean P. Kennedy appeals the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).